DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,8,14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (9,039,956) in view of Yamamoto et al. (EP 2540407) and further in view of Uekaji et al. (4,785,646).  Matsumoto discloses cooling water blocks (14A,14B) with water boxes (22A,22B) which are provided downstream of a rolling mill (12A,12B) in a rolling direction (W; right to left; arrow Fig. 1) on an inside of upper and lower guides (16A,16B,28) wherein the water boxes (22A,22B) are constructed with a plurality of separate sections (24A,24B) in the upper water box (22A) and a plurality of separate cooling water sections (24B,25B; col. 8, lines 8-12) in the lower water box (22B).  A plurality of upper nozzle groups (23A) extend widthwise across the strip width (Fig. 2) to form columns and are supplied coolant from the water box section (24A) and nozzle group (26A) is supplied from the water box section (25A).  Lower nozzle groups (23B,23C) are supplied from the water box section (24B) and nozzle group (26B) is supplied from water box section (26B).  Matsumoto discloses that the nozzle groups (23A) are inclined at different angles (Fig. 1) to jet water out of spray ports in an end of the cooling blocks (14A,14B) and through guide holes (21A,21B) (Fig. 1; col. 5, lines 22-27 and col. 6, lines 25-29) and the nozzles (26A,26B) are at different . 

Matsumoto in view of Yamamoto does not disclose that the three way valve is positioned between a supply header and a drain.  Uekaji teaches an upper and lower spray apparatus (Fig. 8) has a water supply (109), header (105), three way valve (107) .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Yamamoto and Uekaji and further in view of Naveau et al. (4,751,960).  Matsumoto discloses that the water boxes are positionable laterally (Fig. 5B) relative to the strip surface but does not disclose that they are positionable transversely to the strip surface.  Naveau teaches that strip cooling water boxes (4,5) are tilted transversely to strip surfaces to create nozzle distances (h1 to h2) for a plurality of nozzle ports (9,10) that gradually increase from h1 to h2.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to tilt the water boxes of Matsumoto as taught by Naveau to increase spray distance along a strip length for gradual cooling along the strip length.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Yamamoto and Uekaji and further in view of Lee (2003/0034593).  Matsumoto does not disclose an equation relating nozzle spray distance and nozzle spray angle.  Lee teaches [0073] that a water jet spray (Fig. 4) having a spray angle (θ1), a width angle (θ2) and a distance (h) of a nozzle (11) from a strip (S) is determinable. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to determine collision area as taught by Lee .
Response to Arguments
Applicant's arguments filed 8-27-2021 have been fully considered and the reference to Matsumoto discloses a water box having sections wherein a plurality of nozzles are oriented at different angles in strip traveling direction following a rolling mill and the reference to Yamamoto illustrates that flow control valves are at a lower height than nozzle supply pipes in a water box having different sections and Uekaji teaches that a lower spray system and upper spray system has a water supply (109), header (105), three way valve (107) and drain (112) positioned in that order.  It is obvious to the skilled artisan to supply the water box of Matsumoto with known pipes, valves and water supply as taught by Yamamoto and Uekaji in order to keep enough coolant water in the water box to continuously spray coolant in a rapid refill time period.   
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the water volume density expression for each of the plurality of nozzles, including the limitations of base claim 1.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose the 3/m2.min and satisfies expression (4), including the limitations of base claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725